Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 1 of 12 Page ID #:122



    1   XAVIER BECERRA
        Attorney General of California
    2   JANE ZACK SIMON
        Supervising Deputy Attorney General
    3   AMY W. LO
        State Bar No. 194308
    4   KEITH C. SHAW, State Bar No. 227029
        Deputy Attorneys General
    5    455 Golden Gate Avenue, Suite 11000
         San Francisco, CA 94102-7004
    6    Telephone: (415) 510-3482
         Fax: (415) 703-1234
    7    E-mail: Amy.Lo@doj.ca.gov
        Attorneys for Defendant Dev
    8   Appannagari Gnanadev
    9
   10
   11                     IN THE UNITED STATES DISTRICT COURT
   12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   13                               EASTERN DIVISION
   14
   15
        Hanna Rhee of Black Patients Matter, 5:19-cv-02223-RGK-SHK
   16
                                     Plaintiff, MEMORANDUM OF POINTS AND
   17                                           AUTHORITIES IN SUPPORT OF
                    v.                          MOTION TO DISMISS COMPLAINT
   18                                           UNDER FED. R. CIV. P. 12(b)(1) and
                                                12(b)(5)
   19   Dev Appannagari Gnanadev,
   20                              Defendant. Hearing Date:   October 6, 2020
                                              Hearing Time: 11:00 a.m.
   21                                         Judge: Hon. Shashi H. Kewalramani
                                              Courtroom: 3 or 4 (Third Floor)
   22
   23
   24
   25
   26
   27
   28
                                               1
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 2 of 12 Page ID #:123



    1                                    INTRODUCTION
    2         Plaintiff in pro se, Hanna Rhee, (“Plaintiff”) filed this lawsuit against Dev
    3   Appannagari Gnanadev, M.D. (“Defendant”) for violation of her right to free
    4   speech under the First Amendment of the U.S. Constitution. Defendant is a board
    5   member of the Medical Board of California (“MBOC”). On November 8, 2019,
    6   Plaintiff and Defendant attended a public meeting of the MBOC. At the meeting,
    7   Plaintiff and Defendant expressed different interpretations of a graph shown by a
    8   guest speaker. In essence, Plaintiff stated that there is a difference between
    9   ethnicity and race in epidemiologic studies. After the meeting adjourned,
   10   Defendant walked over to Plaintiff and told Plaintiff repeatedly she should not
   11   publicly say that he does not know about diversity. Plaintiff attempted to explain
   12   her position, but believed that she was making Defendant angrier. When the two
   13   were approached by another person, Plaintiff quickly shook Defendant’s hand and
   14   left the meeting room. Before this Court is Defendant’s Motion to Dismiss
   15   Plaintiff’s Complaint.
   16                            STATEMENT OF ALLEGATIONS
   17         The following factual allegations are taken from Plaintiff’s Complaint. On
   18   November 8, 2019, Plaintiff attended a quarterly public meeting held by the
   19   Medical Board of California MBOC at the Westin Hotel in downtown San Diego.
   20   ECF No. 2, Plaintiff’s Complaint, at 3:3-5. Plaintiff regularly attends the MBOC’s
   21   quarterly public meetings, which are held throughout California. Id. at 3:7-8.
   22   Plaintiff has been harassed at the MBOC public meetings in the past, so she always
   23   attends with a security team and other public health advocates. Id. at 3:7-10. On
   24   November 8, 2019,1 however, Plaintiff attended the public meeting for the first
   25
              1
                Plaintiff’s Complaint alleged twice that the meeting was held on June 8,
   26   2019, which is inconsistent with her initial allegation that the meeting was held on
        November 8, 2019. ECF No. 2, Complaint, at p. 2. The MBOC’s official website
   27   shows that the public meeting in San Diego was held on November 7-8, 2019. See
        https://www.mbc.ca.gov/About_Us/Meetings/2019/
   28
                                                  2
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 3 of 12 Page ID #:124



    1   time without her security team, because “she has been attending these meetings
    2   regularly for the past couple of years without incident.” Id. at 3:11-13. Plaintiff
    3   also saw armed police officers at prior public meetings and decided that “her
    4   private security team would be unnecessary.” Id. at 3:13-14.
    5         Plaintiff attended the MBOC public meeting on November 8, 2019 “as a
    6   public advocate for Black Patients Matter, a grassroots organization network
    7   addressing the chronic health disparity amongst underrepresented minority patient
    8   populations.” Id. at 3:5-7. Defendant is a board member of the MBOC and also
    9   attended the public meeting. Id. at 2:11, 3:18-19. At the meeting, the Deputy
   10   Director of the Center for Family Health, California Department of Public Health
   11   made a presentation about “the ongoing healthcare disparity related to high cortisol
   12   levels of African-American mothers who had just delivered their newborns.” Id. at
   13   3:15-18. During the presentation, “Defendant commented from his Board seat at
   14   the front of the meeting table, ‘I am surprised to see the graph shows the cortisol
   15   levels of Hispanic mothers is so close to the white mothers, but the black mothers is
   16   still so high,’ which the speaker attributed to social determinants of health from
   17   chronic racism as a major contributing factor.” Id. at 3:18-22 (quote from
   18   Complaint). After the presentation, the Chair of the MBOC opened the floor for
   19   public comments related to the topic. Id. at 3:22-23. Plaintiff stated, “In regards to
   20   the comment made by a Board member about Hispanic mothers, although we of
   21   course love and support our Hispanic communities, Hispanics are not considered to
   22   be a race and are generally categorized as white unless they are not; race is usually
   23   defined differently from ethnicity in epidemiologic studies, so therefore, it
   24   shouldn’t be surprising to anyone that the Hispanic mothers’ curve approximate
   25   white mothers.” Id. at 3:23-4:1 (quote from Complaint). At no time did Plaintiff
   26   identify Defendant by name, as per meeting rules. Id. at 4:1-3.
   27         After the meeting adjourned, Defendant walked towards Plaintiff, who was
   28   sitting in the audience at the back of the meeting room. Id. at 4:4-6. The other
                                                  3
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 4 of 12 Page ID #:125



    1   public advocates left earlier in the day. Id. at 4:6. Defendant repeatedly stated in
    2   an angry tone, “Don’t tell me I don’t know about diversity! Do not say this in
    3   public or there will be problems! You need to go home and think about what I am
    4   telling you!” Id. at 4:7-8 (quote from Complaint). “Plaintiff became fearful as it
    5   was somewhat unprecedented for a sitting Board member to approach and verbally
    6   reprimand a member of the public for commenting per MBOC rules at a state-
    7   sanctioned public meeting.” Id. at 4:9-12. Shortly thereafter, Kerrie Webb (Webb),
    8   an attorney for the MBOC, approached Plaintiff and Defendant. Id. at 4:12-13.
    9   Plaintiff was grateful for Webb’s presence and shook Webb’s hand. Id. at 4:12-13.
   10   “Plaintiff briefly again attempted to explain herself to Defendant, which caused his
   11   anger to escalate even more whereupon Plaintiff became fearful, shook Defendant’s
   12   hand, and fled from the room.” Id. at 4:13-16.
   13         Plaintiff filed this lawsuit against Defendant in his individual and official
   14   capacity. Id. at p. 2. Plaintiff contended that Defendant violated Plaintiff’s First
   15   Amendment right to free speech when he approached Plaintiff after a public
   16   meeting and repeatedly stated, “Don’t tell me I don’t know about diversity! Do not
   17   say this in public or there will be problems! You need to go home and think about
   18   what I am telling you!” Id. at 5:16-23. Plaintiff believed that Defendant made the
   19   statements to harass or bully Plaintiff “not to make comments which Defendant
   20   does not approve of during the public comments section of a public state-sanctioned
   21   meeting.” Id. at 5:17-19. Plaintiff alleged Defendant took advantage of the fact
   22   that Plaintiff did not have her security team or patient advocate friends with her. Id.
   23   at 5:19-20. As a result of Defendant’s actions, Plaintiff suffered mental anguish,
   24   fear, and humiliation. Id. at 5:26-27.
   25                         STATEMENT OF RELIEF SOUGHT
   26         Defendant requests that this Court dismiss this case pursuant to Federal Rule
   27   of Civil Procedure (“Rule”) 12(b)(1) for lack of jurisdiction and 12(b)(6) for failure
   28   to state a claim upon which relief may be granted. Plaintiff sued Defendant in his
                                                  4
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 5 of 12 Page ID #:126



    1   official capacity as a board member of the Medical Board of California, which is
    2   prohibited under the Eleventh Amendment of the U.S. Constitution. In addition,
    3   Plaintiff failed to allege facts sufficient to state a claim for retaliation in violation of
    4   the First Amendment of the U.S. Constitution. Defendant is also entitled to
    5   qualified immunity.
    6                                STANDARDS OF REVIEW
    7   I.     Rule 12(b)(1)
    8          A motion to dismiss under Rule 12(b)(1) authorizes dismissal for lack of
    9   subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). The federal courts are courts
   10   of limited jurisdiction, possessing only those powers authorized by the U.S.
   11   Constitution and by statute. Kokkonen v. Guardian Life Ins. Co. of America, 511
   12   U.S. 375, 377 (1994). The presumption is that the federal court is without
   13   jurisdiction. Id. The party seeking to invoke the jurisdiction of the federal court
   14   bears the burden of proving that all jurisdictional prerequisites have been met. Id.
   15   II.    Rule 12(b)(6)
   16          A motion to dismiss under Rule12(b)(6) challenges the sufficiency of the
   17   allegations in a complaint. North Star Int’l v. Arizona Corp. Comm’n, 720 F.2d
   18   578, 581 (9th Cir. 1983). When reviewing a complaint under Rule 12(b)(6), the
   19   district court should accept all allegations of material fact as true and construe those
   20   facts in the light most favorable to the plaintiff. Clegg v. Cult Awareness Network,
   21   18 F.3d 752, 754 (9th Cir. 1994). Courts must “construe pro se complaints
   22   liberally.” Nichols v. Brown, 945 F.Supp.2d 1079, 1086 (C.D. Cal. 2013).
   23          “To survive a motion to dismiss, a complaint must contain sufficient factual
   24   matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”
   25   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
   26   550 U.S. 544, 570 (2007)). “The plausibility standard is not akin to a ‘probability
   27   requirement,’ but it asks for more than a sheer possibility that a defendant has acted
   28   unlawfully.” Id. The court need not accept as true unreasonable inferences,
                                                    5
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 6 of 12 Page ID #:127



    1   unwarranted deductions of fact, or conclusory legal allegations cast in the form of
    2   factual allegations. Bureerong v. Uvawas, 922 F. Supp. 1450, 1462
    3   (C.D.Cal.1996).
                                             ARGUMENT
    4
        I.    Plaintiff’s Lawsuit for Damages Against Defendant Acting in His
    5         Official Capacity Is Barred By the Eleventh Amendment.
    6         The party seeking to invoke the jurisdiction of the federal court bears the
    7   burden of proving that all jurisdictional prerequisites have been met. Kokkonen,
    8   511 U.S. at 377. A plaintiff’s failure to establish subject matter jurisdiction may be
    9   challenged under Rule 12(b)(1).
   10         The Eleventh Amendment bars any action in federal court against a State, its
   11   agencies or departments, regardless of the nature of the relief sought. Pennhurst
   12   State School & Hosp. v. Halderman, 465 U.S. 89, 101 (1984). “[E]ach State is a
   13   sovereign entity in our federal system; and . . . it is inherent in the nature of
   14   sovereignty not to be amenable to the suit of an individual without its consent.”
   15   Seminole Tribe of Florida v. Florida, 517 U.S. 44, 54 (1996). A suit against a state
   16   official in his or her official capacity is “no different from a suit against the State
   17   itself” and is also barred under the Eleventh Amendment. Will v. Michigan Dep’t
   18   of State Police, 491 U.S. 58, 71 (1989).
   19         In this case, Plaintiff sued Defendant in his official capacity for violation of
   20   her First Amendment rights. ECF No. 2 at p. 2. Plaintiff alleges that she suffered
   21   mental anguish, fear, and humiliation and seeks damages in the amount of $10,000.
   22   Id. at pp. 5-6. Plaintiff has not and cannot meet her burden to establish federal
   23   subject matter jurisdiction over Defendant in his official capacity. Accordingly,
   24   Defendant’s Motion to Dismiss should be granted insofar as Plaintiff’s lawsuit
   25   against Defendant in his official capacity is barred by the Eleventh Amendment.
   26   ///
   27   ///
   28   ///
                                                   6
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 7 of 12 Page ID #:128



    1   II.   Plaintiff Failed to State a Claim for Violation of the First Amendment
              Because Defendant Did Not Subject Plaintiff to Any Adverse Action
    2         That Would Chill a Person of Ordinary Firmness From Her First
              Amendment Rights.
    3
              Plaintiff contends that Defendant spoke angrily at her in retaliation for a
    4
        comment that she made at the MBOC public meeting on November 8, 2019. ECF 2
    5
        at p. 5. To state such a claim, Plaintiff must allege that (1) she engaged in
    6
        constitutionally protected activity; (2) as a result she was subjected to adverse
    7
        action by the Defendants that would chill a person of ordinary firmness from
    8
        continuing to engage in that protected activity; and (3) there was a substantial
    9
        causal relationship between the protected activity and the adverse action. Westfall
   10
        v. City of Crescent City, No. CV 10-5222 NJV, 2011 WL 4024663, at *4 (N.D.
   11
        Cal., Sept. 9, 2011). “The alleged chilling effect, however, must past an objective
   12
        test - whether the alleged behavior ‘would chill or silence a person of ordinary
   13
        firmness from future First Amendment activities.’” Vargas v. Berkeley Unified Sch.
   14
        Dist., No. 16-CV-06634-WHO, 2017 WL 5000345, at *3 (N.D. Cal. Nov. 2, 2017)
   15
        (quoting Mendocino Envt'l Center v. Mendocino County, 192 F.3d 1283, 1300 (9th
   16
        Cir. 1999)).
   17
              Plaintiff alleged that Defendant spoke angrily to her in response to her
   18
        criticism of Defendant’s comment at a public meeting. ECF No. 2 at 4:6-8, 4:13-
   19
        15. In particular, although Plaintiff did not identify Defendant by name, Plaintiff
   20
        publicly disagreed with an observation that Defendant made during a guest
   21
        speaker’s presentation about the difference in cortisol levels between white and
   22
        minority mothers who had just delivered newborns. Id. at 3:18-4:3. The comments
   23
        made by Plaintiff and Defendant addressed the substance of the guest speaker’s
   24
        presentation. See id. at 3:15-18. Plaintiff alleged after the public meeting ended,
   25
        Defendant walked over to Plaintiff, who was sitting alone, and told her in an angry
   26
        tone not to say that he did not understand diversity. See id. at 4:7-8. Defendant
   27
        repeated this statement several times while Plaintiff attempted to explain herself.
   28
                                                  7
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 8 of 12 Page ID #:129



    1   See id. at 4:7-8, 4:13-16. After an MBOC attorney approached Plaintiff and
    2   Defendant, Plaintiff attempted to explain herself again, but felt that she caused
    3   Defendant to become angrier. Id. at 4:13-15. Plaintiff shook hands with Defendant
    4   and the attorney and left the meeting room. Id. at 4:13-16.
    5         The Ninth Circuit found that speech in response to speech does not constitute
    6   a First Amendment violation. Nunez v. City of Los Angeles, 147 F.3d 867, 875 (9th
    7   Cir. 1998). In Nunez, a police officer sued his employer for failing to promote him
    8   to the rank of lieutenant. Id. at 869. The officer claimed that after he made
    9   complaints to other governmental agencies that his employer had a practice of
   10   promoting unqualified applicants, his supervisors retaliated against him by scolding
   11   him and threatening to transfer or dismiss him. Id. at 874. The Ninth Circuit
   12   affirmed the district court’s grant of summary judgment on the grounds that “[a]ll
   13   [the officer] has shown is that he was bad-mouthed and verbally threatened. It
   14   would be the height of irony, indeed, if mere speech, in response to speech, could
   15   constitute a First Amendment violation.” Id. at 875.
   16         In this case, Defendant neither bad-mouthed nor verbally threatened Plaintiff.
   17   To the contrary, the remarks of both parties addressed the subject of a guest
   18   speaker’s presentation. ECF No. 2 at 3:15-4:1. Defendant stated during the
   19   presentation that he was surprised at a graph showing that Hispanic mothers had
   20   cortisol levels close to white mothers while cortisol levels for African-American
   21   mothers was still so high. Id. at 3:18-21. During the public comment portion of the
   22   meeting, Plaintiff stated that the graph should not be surprising to anyone because
   23   “Hispanics are not considered to be a race and are generally categorized as white
   24   unless they are; race is usually defined differently from ethnicity in epidemiologic
   25   studies.” Id. at 3:25-4:1. After the meeting adjourned, Defendant walked to
   26   Plaintiff where she sat in the audience and told her not to tell him publicly that he
   27   does not know about diversity and to think about what he said. Id. at 4:4-9.
   28   Plaintiff alleged that she tried to explain herself but Defendant persisted in his
                                                  8
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 9 of 12 Page ID #:130



    1   statements. Id. at 4:13-16. Plaintiff shook Defendant’s hand and left the room.
    2          Plaintiff’s contention that Defendant’s post-meeting statement would chill a
    3   person of ordinary firmness from disagreeing with him at a public meeting of the
    4   MBOC is based on her subjective interpretation of Defendant’s actions. For
    5   example, Plaintiff alleged that Defendant intended to “intimidate, argue, order
    6   [and/or] harass” Plaintiff from stating or suggesting “Defendant does not know the
    7   difference between race and ethnicity publicly.” ECF No. 2 at p. 2. Plaintiff
    8   further alleged that Defendant “angrily accosted Plaintiff about her public
    9   comments” and that he “verbally reprimand[ed]” her. Id. at 4:6-11. Plaintiff
   10   speculated that “Defendant took advantage of the Plaintiff being alone for the first
   11   time without her security team or other advocate friends present.” Id. at 5:19-20.
   12   Plaintiff assumed that Defendant was angry at her public comment and grew
   13   angrier as she attempted to explain her position to him. Id. at 4:6, 4:13-15. These
   14   allegations are irrelevant, however, because whether an action has a chilling effect
   15   is evaluated by an objective standard. Vargas, 2017 WL 5000345, at *3. Stripping
   16   Plaintiff’s Complaint of its emotionally charged language, Plaintiff’s allegations
   17   amount to mere speech in response to speech and is not actionable.
   18   III.   Defendant Is Entitled to Qualified Immunity.
   19          Qualified immunity “protects government officials ‘from liability for civil
   20   damages insofar as their conduct does not violate clearly established statutory or
   21   constitutional rights of which a reasonable person would have known.’” Pearson v.
   22   Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800,
   23   818 (1982)). “Qualified immunity is ‘an entitlement not to stand trial or face the
   24   other burdens of litigation.’” Hopkins v. Bonvicino, 573 F.3d 752, 762 (9th Cir.
   25   2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526). “Unless the plaintiff's
   26   allegations state a claim of violation of clearly established law, a defendant
   27   pleading qualified immunity is entitled to dismissal before the commencement of
   28   discovery.” Mitchell, 472 U.S. at 526. “The district court must decide a defense of
                                                  9
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 10 of 12 Page ID
                                  #:131


  1
      qualified immunity from civil rights violations at the earliest opportunity since
  2
      qualified immunity is an immunity from suit rather than a mere defense to
  3
      liability.” Orozco v. County of Yolo, 814 F.Supp. 885, 895 (E.D. Cal. 1993); see
  4
      e.g., Nichols v. Brown, 945 F.Supp.2d 1079, 1098–1099 (C.D. Cal. 2013) (motion
  5
      to dismiss granted).
  6
            To determine whether a governmental official is entitled to qualified
  7
      immunity, the district court analyzes two distinct questions: (1) whether the factual
  8
      allegations establish that the defendant’s conduct amounted to a constitutional
  9
      violation; and (2) whether at the time of the violation, the constitutional right was
 10
      clearly established such that a reasonable government official would have known
 11
      that his conduct was unlawful in the situation he confronted. Williams v. County of
 12
      Monterey, No. 19-CV-01811-BLF, 2020 WL 353552, at *5 (N.D. Cal. Jan. 21,
 13
      2020). “For a constitutional right to be clearly established, its contours must be
 14
      sufficiently clear that a reasonable official would understand that what he is doing
 15
      violates that right.” Nichols, 945 F.Supp.2d at 1098-1099 (quoting Hope v. Pelzer,
 16
      536 U.S. 730, 739 (2002)). The court may decide “‘which of the two prongs of the
 17
      qualified immunity analysis should be addressed first in light of the circumstances
 18
      in the particular case at hand.’” Williams, 2020 WL 353552, at *5 (quoting
 19
      Pearson, 555 U.S. at 242).
 20
            Defendant’s conduct did not amount to a violation of Plaintiff’s First
 21
      Amendment rights, as discussed in the preceding section. Addressing the second
 22
      prong of the qualified immunity analysis, there was no clearly established law that a
 23
      reasonable government official in Defendant’s position would have known that his
 24
      conduct was unlawful in the situation he confronted. To the contrary, in the Nunez
 25
      case, the Ninth Circuit stated, “It would be the height of irony, indeed, if mere
 26
      speech, in response to speech, could constitute a First Amendment violation.”
 27
      Nunez, 147 F.3d at 875. Applying Nunez to the case at bar, construing the factual
 28
                                               10
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 11 of 12 Page ID
                                  #:132


  1
      allegations in favor of Plaintiff, Defendant approached Plaintiff immediately after a
  2
      public meeting about their conflicting opinions about a graph shown by a guest
  3
      presenter. Plaintiff’s security team and patient advocate friends were not with her.
  4
      Defendant told Plaintiff repeatedly not to state publicly that he does not know about
  5
      diversity, the subject about which they publicly disagreed, or “there will be
  6
      problems.” Defendant told Plaintiff, “You need to go home and think about what I
  7
      am telling you.” In response, Plaintiff attempted to explain herself. After an
  8
      attorney with the MBOC approached the two, Plaintiff again attempted to explain
  9
      herself but felt that her statements made Defendant angrier. Plaintiff shook hands
 10
      with the attorney and Defendant and left the room. Under these circumstances, no
 11
      reasonable official in Defendant’s position would understand that he or she was
 12
      doing violates Plaintiff’s right to free speech. Accordingly, Defendant is entitled to
 13
      qualified immunity as to Plaintiff’s claim for retaliation in violation of the First
 14
      Amendment.
 15                                        CONCLUSION
 16         For the reasons set forth above, Defendant respectfully requests this Court to
 17   dismiss this lawsuit against Defendant acting in his official capacity based on
 18   Eleventh Amendment immunity. Defendant further respectfully requests this Court
 19   grant Defendant’s Motion to Dismiss Plaintiff’s Complaint on the grounds that
 20   Plaintiff failed to state a claim upon which relief can be granted and that Defendant
 21   is entitled to qualified immunity.
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///

                                                11
Case 5:19-cv-02223-RGK-SHK Document 25-1 Filed 08/28/20 Page 12 of 12 Page ID
                                  #:133


  1   Dated: August 28, 2020                   Respectfully submitted,
  2                                            XAVIER BECERRA
                                               Attorney General of California
  3                                            JANE ZACK SIMON
                                               Supervising Deputy Attorney General
  4                                            KEITH C. SHAW
                                               Deputy Attorney General
  5
  6                                            /s/ Amy W. Lo
  7                                            AMY W. LO
                                               Deputy Attorney General
  8                                            Attorneys for Defendant Dev
                                               Appannagari Gnanadev
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          12
